DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: end effector configured to pick up and release items in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Becher et al. (US Patent 5,436,028).
	With respect to claim 1, Nishikawa et al. teaches a stencil printer (Figure 8) for printing an assembly material on an electronic substrate, the stencil printer comprising: 
	a frame (refer to marked-up Figure 8); 
a stencil (6) coupled to the frame, the stencil (6) having apertures formed therein (Figure 8); 
a support assembly (2) coupled to the frame (Figure 8), the support assembly (2) including tooling (stage is considered tooling) configured to support the electronic substrate in a print position beneath the stencil (Paragraphs 003, 006); and 

[AltContent: textbox (Frame )][AltContent: arrow]
    PNG
    media_image1.png
    427
    345
    media_image1.png
    Greyscale

Nishikawa et al. (1st Embodiment, Figure 8) does not explicitly disclose an end effector configured to pick up and release items from a tooling tray and wherein the item is one of a paste cartridge, squeegee blade, or tooling.  Becher et al. teaches an end effector (212, 217) configured to pick up and release items from a tooling tray (shelves in stocker section 12) and wherein the item is one of a paste cartridge, squeegee blade, or tooling (Column 4, Lines 28-53, Column 5, Lines 20-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen printer taught by Nishikawa et al. to include an end effector as taught by Becher et al. for the purpose of effectively securely and stably mount items in the printer.

With respect to claims 3, 9 and 10, note a tooling tray is not positively recited.  Thus the dependent claims further defining structure the structure of a tooling tray do not have any patentable significance to the apparatus claims as presently written.  Therefore, since Nishikawa et al. teaches all the structure of the apparatus as positively recited, it thereby meets the claim language of the apparatus. 
With respect to claims 6-8, note the squeegee blade holder is not positively recited.  Thus the dependent claims further defining structure of a squeegee blade holder do not have any patentable significance to the apparatus claims as presently written.  Therefore, since Nishikawa et al. teaches all the structure of the apparatus as positively recited, it thereby meets the claim language of the apparatus. 
With respect to claim 28, Nishikawa et al. (Figure 12) the item (new/used stencils 6) is a used item scheduled for replacement.
	With respect to claim 29, Nishikawa et al. teaches the frame is configured to interface with a moveable cart, which is configured to deliver changeover or replacement items to the stencil printer (Figure 8).

4.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680) in view of Becher et al. (US Patent .
	 With respect to claim 4, Nishikawa et al., as modified, teaches the claimed invention with the exception of an end effector that includes rectangularly-shaped body secured to the squeegee blade holder of the print head assembly by a pair of connecting rods. Erdmann teaches an end effector (24) that includes rectangularly-shaped body (Figure 12) secured to the squeegee blade holder (56) of the print head assembly (56) by a pair of connecting rods (36, 42 via 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the screen printer taught by Nishikawa et al., as modified, to include an end effector that includes a rectangularly-shaped body secured to the squeegee blade holder as taught by Erdmann for the purpose effectively maintaining the tray in an operative engagement with the squeegee. 
With respect to claim 5, Nishikawa et al. teaches an end effector further includes a pair of downwardly extending pins, with each pin having a notch.

5.	Claims 11-13, 18, 23 and 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. in view of Becher et al. (US Patent 5,436,028) as applied to the claims above, and further in view of Hideho et al. (JP2000103031).
	With respect to claim 11, Nishikawa et al., as modified, teaches the claimed invention with the exception of a movable cart configured to interface with the stencil printer to deliver changeover and/or replacement items within a stencil printer, the movable cart including a cart frame, and a translatable carriage including one or more 
Hideho et al. teaches a movable cart (8) configured to interface with a stencil printer (1) to deliver changeover and/or replacement items within a stencil printer (Solution), the movable cart (8) including a cart frame (65), and a translatable carriage (66) including one or more support structures configured to support one or more items (Paragraphs 0032, 0036, 0038), the translatable carriage being coupled to the cart frame to move vertically with respect to the cart frame (Figures 1, 13, 14), the translatable carriage being configured to deliver one or more items (66 delivers wafers D) to the stencil printer at a desired elevation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Nishikawa et al., as modified, with a moveable cart as taught by Hideho et al. for the purpose of providing a device that can effectively store items and that can easily move/roll along a surface.
With respect to claim 12, Hideho et al. teaches a movable cart (8) is configured to support replacement paste cartridges (note: “configured to support” is intended use, therefore the support structure is capable of performing the intended function of supporting any of the items as claimed. Hideho et al. does at least wafers D).
With respect to claim 13, Hideho et al. teaches a block (C) having recesses (areas between C as shown in Figures 1 and 2) configured to support each paste cartridge in an upright, vertical position (note: “configured to support” is intended use, 
With respect to claim 18, Nishikawa et al. the end effector (17) includes a support tooling movement mechanism configured to move support tooling from the tooling tray to the stencil printer (Paragraph 0016, Figure 12).
With respect to claim 23, Nishikawa et al. teaches a cart housing (11) is configured with an interface, which is designed to dock within a docking station provided on the stencil printer (note: the apparatus 11 is docked to printer 10 as shown in Figure 12).
With respect to claim 25, Nishikawa et al. teaches the claimed invention with the exception of a controller configured to control the operation of the moveable car based on operational parameters obtained by the controller.  Hideho et al. teaches a controller (76) configured to control the operation of the movable cart based on operational parameters obtained by the controller (Paragraphs 0032, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Nishikawa et al., as modified, with a controller as taught by Hideho et al. for the purpose of effectively managing all the elements/parameters within the apparatus to ensure the apparatus functions properly.
st Embodiment, Figure 8) teaches the claimed invention with the exception of a display operably coupled to the controller, the display being configured to display the operational parameters of the movable cart Hideho et al. teaches a display (9) operably coupled to the controller, the display (9) being configured to display the operational parameters of the movable cart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Nishikawa et al. (1st Embodiment, Figure 8), as modified, with a display as taught by Hideho et al. for the purpose of providing an interface that a user can interact with and can easily look to see different variables/conditions present in the device.
With respect to claim 27, Hideho et al. teaches a controller (76) is configured to access a database provided to keep track of items stocked on the movable cart (note: Hideho et al. teaches the claimed controller structure and therefore is capable of accessing a database to perform the intended function).

6.	Claims 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Becher et al. (US Patent 5,436,028) as applied to the claims above, and further in view of Ghisalberti et al. (US Publication 2004/0089174).
	With respect to claim 14, Nishikawa et al., as modified, teaches the claimed invention with the exception of the end effector includes a paste cartridge mechanism having a support bracket configured to receive, seat, seal and pressurize the paste cartridge to the print head assembly.  Ghisalberti et al. teaches a paste cartridge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the end effector of Nishikawa et al., as modified, to include a paste cartridge mechanism having a support bracket as taught by Ghisalberti et al. for the purpose of stably supporting paste cartridge in the printer.
With respect to claim 15, Ghisalberti et al. teaches the support bracket (4a) includes a base (4) having a receiving feature designed to receive a bottom portion of the paste cartridge (Figure 1).

With respect to claim 16, Nishikawa et al., as modified, teaches the claimed invention with the exception of the receiving feature configured to surround a narrow cylindrical portion of the paste cartridge.  Ghisalberti et al. teaches the receiving feature (3a, 3b) configured to surround a narrow cylindrical portion of the paste cartridge (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the end effector of Nishikawa et al., as modified, to include a receiving feature as taught by Ghisalberti et al. for the purpose of stably supporting paste cartridge in the printer.
	With respect to claim 17, Ghisalberti et al. teaches a support bracket of (4a) the paste cartridge mechanism further includes an upright member (9) having a sealing portion configured to secure and seal an upper portion of the paste cartridge and to deliver pressurized air to the paste cartridge to dispense solder paste (Figures 1a, 1b).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the support tooling mechanism of Nishikawa et al., as modified, to include a plate with linear bearings as taught by Ghisalberti et al. for the purpose of providing a smooth translational movement during conveyance.
	With respect to claim 20, Ghisalberti et al. the support tooling movement mechanism further includes a tooling member (9a) configured to move laterally on the linear bearings.
	With respect to claim 21, Ghisalberti et al. teaches each tooling member constitutes a first tooling member and the support tooling movement mechanism further includes a second tooling member, each tooling member including a downwardly extending pin (6a, 6b) having a head configured to be received within a receiving feature associated with the support tooling (Figure 1a).

However, it is noted that the mere change in shape would not patentably distinguish from the prior art since the shape does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(1V)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention tooling members that are wider since such a modification would result in providing an adjustable member to adjust to different sized tooling members thereby being able to provide a tighter and stable connection when in use.

7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Publication 2002/0019680, 1st Embodiment, Figure 8) in view of Becher et al. (US Patent 5,436,028) and Hideho et al. (JP2000103031), and further in view of Li (US Patent 5,392,710).
	With respect to claim 24, Nishikawa et al., as modified, teaches the claimed invention with the exception of a cart housing of the moveable cart includes at least one 
Li teaches a housing (202) that includes at least one pin (240) that is received within at least one guide (238) associated with a printer (200) to register the device with a printer (200) prior to fully docking a device (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus taught by Nishikawa et al., as modified, with a pin that is received in a guide as taught by Li for the purpose of ensuring proper and stable alignment between the devices.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853